Citation Nr: 0929067	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis with asthma.

2.  Entitlement to an evaluation in excess of 10 percent for 
Osgood Schlatter's disease, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
Osgood Schlatter's disease, left knee.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in March 2008.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.

2.  During the course of this appeal, the Veteran's 
respiratory disability, which includes sarcoidosis and 
asthma, worsened slightly, but did not require the use of 
corticosteroids, high dose or otherwise, and resulted in, at 
worst, FEV-1 of 59 percent predicted and an FEV-1/FVC of 71 
percent.

3.  Residuals of Osgood Schlatter's disease of the right knee 
have remained stable since service, have included pain, 
tenderness, swelling and slight limitation of motion with 
pain, but not instability, and have never been attributed to 
degenerative arthritis or any type of arthritis associated 
with the Osgood Schlatter's disease.   

4.  Residuals of Osgood Schlatter's disease of the left knee 
have remained stable since service, have included pain, 
tenderness, swelling and slight limitation of motion with 
pain, but not instability, and have never been attributed to 
degenerative arthritis or any type of arthritis associated 
with the Osgood Schlatter's disease.   

5.  No disability picture at issue in this case is so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.   

6.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for sarcoidosis with asthma are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.97, Diagnostic Codes 6602, 6846 
(2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for Osgood Schlatter's disease, right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5256, 5257, 5260, 5261 (2008).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for Osgood Schlatter's disease, left knee, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5256, 5257, 5260, 5261 (2008).

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated August 2003, September 2003, 
September 2004, January 2005, February 2005 and May 2008, all 
but the last sent before initially deciding those claims in a 
rating decision dated April 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now assert that there is other outstanding 
information or evidence that needs to be secured in support 
of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the veteran VA examinations, 
during which examiners discussed the severity of the 
disabilities at issue in this decision.  The Veteran does not 
now assert that the reports of these examinations are 
inadequate to decide his claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims entitlement to increased evaluations for 
respiratory and right and left knee disabilities and a TDIU 
based on his service-connected disabilities.  He asserts that 
the evaluations assigned such disabilities do not accurately 
reflect the severity of associated symptomatology and that 
his disability pictures more nearly approximate the criteria 
for the next higher evaluations.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Claims for Increased Evaluations  

1.  Sarcoidosis with Asthma

According to written statements the Veteran submitted during 
the course of this appeal, the Veteran relies on medication 
to control his asthma, a condition that necessitates resting 
daily.  Allegedly, a physician told the Veteran that if he 
tried to work, his medication would be ineffective in 
controlling his asthma attacks.  The Veteran seeks an 
increased evaluation based on his respiratory symptoms, 
including chest pain and cramps and breathing difficulties, 
and claims that he has asthma attacks two to three times 
weekly, one or two of which necessitate resting for 10 to 15 
minutes.  He points out that his physician recently increased 
his medication, but he is still having problems.  

The RO has evaluated the Veteran's respiratory disability as 
30 percent disabling pursuant to DCs 6846 and 6602.  DC 6846 
provides that a 0 percent (noncompensable) evaluation is 
assignable for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A 30 percent evaluation is 
assignable for sarcoidosis when there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent evaluation is assignable for sarcoidosis with 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
evaluation is assignable for sarcoidosis with cor pulmonale, 
cardiac involvement with congestive heart failure, or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, DC 6846 
(2008).

According to the note that follows DC 6846, active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis pursuant to DC 6600 and extra-pulmonary 
involvement under the specific body system involved.  38 
C.F.R. § 4.97, DC 6846.

DC 6600, which governs ratings of chronic bronchitis, 
provides that a 10 percent evaluation is assignable when 
pulmonary function tests (PFTs) show forced expiratory volume 
at one second (FEV-1) of 71 to 80 percent predicted, FEV-
1/Forced vital capacity (FVC) of 71 to 80 percent predicted, 
or diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 20 percent evaluation is assignable when there 
is FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation is assignable when there is FEV-1 of 40 to 
55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is assignable when there is 
FEV-1 less than 40 percent of predicted value, FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6600 (2008).

DC 6602, which governs ratings of bronchial asthma, provides 
that a 10 percent evaluation is assignable when there is FEV-
1 of 71 to 80 percent of predicted, or; an FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is 
assignable when there is an FEV-1 of 56-70 percent of 
predicted, or; an FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 evaluation is assignable 
when there is an FEV-1 of 40 to 55 percent predicted, or an 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is assignable when FEV-1 is less than 40 percent 
predicted, or; FEV-1/FVC is less than 40 percent, or; there 
is more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2008).

Under 38 C.F.R. § 4.96(a) (2008), which provides that ratings 
under DCs 6600 through 6817 and 6822 through 6847 will not be 
combined with each other and that the evaluation will be 
assigned under the DC that reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation, the Veteran's sarcoidosis is combined with his 
restrictive lung disease.  

Based on these criteria, the evidence establishes that the 
Veteran's respiratory disability picture does not more nearly 
approximate the criteria for an increased evaluation under 
any applicable DC during any period of time at issue in this 
appeal.  As explained below, such evidence shows that the 
Veteran's sarcoidosis has never necessitated the use of 
corticosteroids, high dose or otherwise, and that his asthma 
has never resulted in an FEV-1 of 40 to 55 percent predicted 
or an 
FEV-1/FVC of 40 to 55 percent and has not necessitated at 
least monthly visits to a physician.

The Veteran first reported respiratory difficulties, 
including wheezing and shortness of breath, during service, 
on retirement examination conducted in February 1997.  During 
a VA examination conducted in September 1997, following the 
Veteran's discharge from service, an examiner attributed 
similar complaints to asthma.  Pulmonary function studies 
conducted in March 1998 showed FEV-1 of 70 percent predicted 
and FEV-1/FVC of 72 percent and a spirometry suggestive of a 
mixed restrictive and obstructive defect.  Thereafter, 
physicians prescribed medication for this condition.   

In June 2003, a chest x-ray revealed a right hilar shadow 
that was somewhat prominent.  Following additional pulmonary 
testing, including a biopsy, which revealed nodular densities 
of the lungs and mediastinum, physicians diagnosed 
sarcoidosis with primary problems of shortness of breath and 
asthma and noted that the Veteran was using an inhaler for 
relief.  In August 2004, the Veteran reported that he was 
having more difficulty breathing at night.  He also reported 
that he had headaches associated with his respiratory 
problems.  Examiners noted that the Veteran's asthma was 
controlled.  

During a VA respiratory examination conducted in March 2005, 
the Veteran reported additional respiratory symptoms, 
including a non-productive cough and chest tightness, and 
indicated that his symptoms were controlled with his then 
current treatment regimen of inhalers and that he had not 
required emergency room or urgent care visits.  He also 
indicated that his respiratory condition was not 
incapacitating.  

Comparing a prior chest x-ray, the examiner noted slightly 
larger lymph nodes.  Pulmonary function studies revealed an 
FEV-1 of 62 percent predicted and an FEV-1/FVC of 70 percent.  
The examiner noted that there was sub-optimal patient effort 
and then interpreted the findings as showing a mild 
obstructive ventilatory defect with air trapping, lung 
volumes on the low to normal side and a mild extra-pulmonary 
restrictive defect.  

Pulmonary function studies conducted in December 2008 
revealed an FEV-1 of 59 percent predicted and an FEV-1/FVC of 
71 percent.  The examiner interpreted the findings as showing 
a moderately severe restrictive ventilatory defect and mildly 
reduced diffusion capacity with no significant response to 
bronchodilators.  

During a VA respiratory examination conducted in January 
2009, the Veteran reported intermittent short-windedness and 
indicated that he never really had asthma attacks and had a 
good response from, and remained stable due to, his 
medication.  He denied using corticosteroids by any route and 
reported visiting his health care provider once every four to 
six months.  He indicated that he had had no period of 
incapacitation, no hospitalizations, and no respiratory 
failure.  The examiner noted that the Veteran's respiratory 
disability did not render the Veteran unable to get 
employment as long as such employment did not involve 
strenuous physical activities or prolonged steady and fast 
ambulation.

In sum, during the course of this appeal, the Veteran's 
respiratory disability, which includes sarcoidosis and 
asthma, worsened slightly, but did not require the use of 
corticosteroids, high dose or otherwise, and resulted in, at 
worst, FEV-1 of 59 percent predicted and an FEV-1/FVC of 71 
percent.  An evaluation in excess of 30 percent for this 
disability may therefore not be assigned under DC 6602, which 
governs ratings of asthma, or DC 6846, which governs ratings 
of sarcoidosis.  

2.  Right & Left Knees

The Veteran contends that his right and left knee 
disabilities have increased in severity, manifest as pain and 
swelling so severe that he is unable to walk, stand or sit, 
and necessitate the use of pain medication and, occasionally, 
a cane.  

The RO has evaluated the Veteran's right and left knee 
disabilities as 10 percent disabling pursuant to DCs 5014 and 
5260.  DC 5014, which governs ratings of osteomalacia, is to 
be related on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5014 (2008).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

Also applicable to this appeal are DCs 5256 and 5257.  DC 
5257 provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is assignable for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation is assignable for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257 (2008).  

DC 5256 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2008).  

Extension and flexion of the knee are considered normal if 
ranging from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  

Based on these criteria as well as the reasoning noted below, 
the Veteran's right and left knee disability pictures do not 
more nearly approximate the criteria for increased 
evaluations under any applicable DC or GC opinion during any 
time period at issue in this appeal.  According to this 
evidence, residuals of the Veteran's Osgood Schlatter's 
disease have remained stable since service, have included 
pain, tenderness, swelling and slight limitation of motion 
with pain, but not instability, and have never been 
attributed to degenerative arthritis or any type of arthritis 
associated with the Osgood Schlatter's disease.   

The Veteran first reported bilateral knee pain during 
service, in 1989.  He indicated that he had had such pain for 
years.  X-rays revealed abnormalities, which medical 
professionals attributed to old Osgood Schlatter's disease 
with intrapatellar tendonitis.  This condition necessitated 
physical therapy and, in 1996, after the Veteran continued to 
complain of bilateral knee pain, increased with physical 
activity, placement on physical profile.  During retirement 
examination conducted in February 1997, the Veteran reported 
that his knees swelled intermittently, causing an inability 
to walk.  The examiner noted no knee abnormalities.  

Following discharge, the Veteran continued to seek treatment, 
including physical therapy, for bilateral knee complaints, 
primarily pain, and underwent VA examinations of his knees.  
During treatment visits and examinations, medical 
professionals attributed some knee symptoms to service-
connected Osgood Schlatter's disease and other knee symptoms 
to nonservice-connected gout.  

During VA examinations conducted in September 1997 and August 
2003, examiners noted knee tenderness, swelling and flexion 
limited by 10 degrees, all secondary to Osgood Schlatter's 
disease, but no instability.  X-rays of the knees taken 
during both examinations showed a non-united anterior tibial 
tuberosity in each knee secondary to Osgood Schlatter's 
disease, but no arthritis.  

During outpatient treatment visits beginning in 2002, the 
Veteran reported more persistent knee pain, which medical 
professionals eventually diagnosed as arthritis (gouty) of 
the knees or gout.  As well, they noted that the Veteran 
limped and was using a cane and brace, which provided him 
greater mobility.  They also noted the following associated 
symptomatology affecting various joints, including both 
knees: swelling, tenderness, clicking on range of motion and 
pain.  During these visits, the Veteran reported that he was 
unable to continue working as a truck driver due to the pain.  

During a March 2005 VA examination, an examiner attributed 
tenderness of prominent tibial tuberosities bilaterally and 
slight limitation of flexion (to 120 degrees) with pain and 
guarding to Osgood Schlatter's disease.  The examiner 
indicated that the Veteran did not have instability of either 
knee or additional functional limitation on repetitive use.  
X-rays again showed no abnormality indicative of degenerative 
arthritis.  

During a January 2009 VA examiner, an examiner attributed 
tenderness of prominent tibial tuberosities bilaterally and 
slight limitation of flexion (to 115 degrees) to Osgood 
Schlatter's disease.  The examiner again indicated that the 
Veteran did not have instability of either knee.  X-rays 
revealed no degenerative arthritis.  The examiner noted that 
the Veteran's knee status on that date represented a baseline 
status between gout attacks.  He described more severe knee 
symptomatology during those attacks.  He did not, however, 
relate the gout to the Veteran's Osgood Schlatter's disease.  

Since 2003, the Veteran has had episodes of persistent, 
severe knee pain, which has interfered with his ability to 
function, particularly as a truck driver.  However, these 
episodes result from the Veteran's gout, not from residuals 
of Osgood Schlatter's disease.  Residuals of such disease, 
including pain, tenderness, swelling and slight limitation of 
motion with pain, are contemplated in the 10 percent 
evaluations assigned each knee.  In the absence of evidence 
of more severe limitation of motion of the knees, evaluations 
in excess of 10 percent may not be assigned pursuant to DCs 
5256, 5260 or 5261.  In the absence of evidence of 
degenerative arthritis and instability, separate evaluations 
may not be assigned under DCs 5003, 5010 and 5257.   

3.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication that the schedular criteria are inadequate to 
evaluate any of disabilities at issue in this appeal.  The 
medical evidence does not establish that any of these 
disabilities, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned the disability) or necessitates frequent periods of 
hospitalization.  The Veteran's claims for increased 
evaluations do not, therefore, present such exceptional or 
unusual disability pictures as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to increased evaluations for 
respiratory and right and left knee disabilities are not met.  
The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should any of his 
disability pictures change.  38 C.F.R. 
§ 4.1.  At present, however, the above noted evaluations are 
the most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the evidence is not in relative equipoise with regard to any 
claim, the doctrine is not for application.  Rather, the 
preponderance of the evidence is against the claims; they 
must therefore be denied.

B.  Claim for TDIU  

The Veteran claims that his service-connected disabilities 
render him unemployable.  Allegedly, physicians recommended 
the Veteran to avoid squatting, bending, climbing stairs, 
kneeling, lunging or stooping, advice that precludes working 
most jobs.  The Veteran asserts that physicians have told him 
that he should not work because doing so would interfere with 
the efficacy of his asthma medicine.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

In this case, the Veteran fails to satisfy the percentage 
requirements noted above. His service-connected disabilities 
include: sarcoidosis with asthma, rated as 30 percent 
disabling; a hiatal hernia, rated as 10 percent disabling; 
tinea pedis, tinea ungula and tinea cruris with lichen 
simplex chronicus, rated as 10 percent disabling; Osgood 
Schlatter's disease, left knee, rated as 10 percent 
disabling; and Osgood Schlatter's disease, right knee, rated 
as 10 percent disabling.  The combined evaluation is 60 
percent.  No disability is ratable at 40 percent or more.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2008).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

In this case, the Veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On Individual 
Unemployability) received in November 2004, the Veteran 
attended college for one year, worked as a bus and truck 
driver from 1997 to 2002 and last worked as a trucker driver 
60 hours weekly in December 2002.  

Multiple medical professionals have addressed whether the 
Veteran is employable secondary to his service-connected 
disabilities.  In July 2004, during a VA outpatient treatment 
visit, a physician concluded that the Veteran's multiple 
medical problems and need for frequent primary and specialty 
follow up caused a deterrent to assume a productive job.  She 
based this conclusion on the Veteran's service-connected 
respiratory and knee disabilities and his nonservice-
connected left shoulder and digestive system disabilities and 
gout.  In December 2004, during another VA outpatient 
treatment visit, the same physician commented that she 
doubted that the Veteran could resume his prior job as a 
truck driver due to his multiple medical problems.  She based 
this conclusion on the Veteran's service-connected 
respiratory disability and service- and nonservice-connected 
knee disabilities.  

In January 2009, during a VA respiratory examination, an 
examiner, also a physician, concluded that the Veteran's 
respiratory disability did not render the Veteran unable to 
get steady employment as long as such employment did not 
involve strenuous physical activities or prolonged steady 
fast ambulation.  During a VA knee examination, the same 
examiner found that the Veteran's knee disabilities, when not 
affected by gout, a nonservice-connected disability, had no 
effect on his usual daily activities.  

The Veteran has not submitted a medical opinion refuting 
those of the VA examiner.  Moreover, the VA physician's 
favorable opinions, noted above, are insufficient to 
establish that the Veteran's service-connected disabilities, 
alone, render the Veteran unable to secure and follow a 
substantially gainful occupation.  Instead they show that 
they, in conjunction with other nonservice-connected 
disabilities, render the Veteran unable to secure and follow 
his occupation as a truck driver, not all occupations.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a TDIU are not met.  In reaching 
this decision, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, the doctrine is not for application.  Rather, a 
preponderance of the evidence is against this claim; it must 
therefore be denied.


ORDER

An evaluation in excess of 30 percent for sarcoidosis with 
asthma is denied.

An evaluation in excess of 10 percent for Osgood Schlatter's 
disease, right knee, is denied.



An evaluation in excess of 10 percent for Osgood Schlatter's 
disease, left knee, is denied.

TDIU is denied.

____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


